     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 1 of 12 Page ID #:84




 1     SO. CAL. EQUAL ACCESS GROUP
       Jason Yoon (SBN 306137)
 2     John Y. Kim (SBN 225248)
       Jason J. Kim (SBN 190246)
 3     101 S. Western Ave., Second Floor
       Los Angeles, CA 90004
 4     Telephone: (213) 252-8008
       Facsimile: (213) 252-8009
 5     scalequalaccess@yahoo.com
 6     Attorneys for Plaintiff,
       JOSEPHINE PROVENCIO
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11     JOSEPHINE PROVENCIO,                     Case No.: 2:18-cv-4439-FMO-AFM
12                 Plaintiff,                   FIRST AMENDED COMPLAINT FOR
                                                INJUNCTIVE RELIEF AND DAMAGES
13           vs.                                FOR VIOLATION OF:
14                                              1. AMERICANS WITH DISABILITIES
       EL TACO RICO, INC.; MANN                 ACT, 42 U.S.C. §12131 et seq.;
15
       INVESTMENT GROUP, LLC; and DOES          2. CALIFORNIA’S UNRUH CIVIL
16     1 through 10,                            RIGHTS ACT, CAL CIV. CODE §§ 51 -
                                                52 et seq.;
17                 Defendants.
                                                3. CALIFORNIA’S DISABLED
18                                              PERSONS ACT, CAL CIV. CODE §54 et
                                                seq.
19
                                                4. CALIFORNIA’S UNFAIR
20                                              COMPETITION ACT, CAL BUS & PROF
                                                CODE § 17200, et seq.
21
                                                5. NEGLIGENCE
22
23
24
25           Plaintiff JOSEPHINE PROVENCIO (“Plaintiff”) complains of Defendants EL

26     TACO RICO, INC.; MANN INVESTMENT GROUP, LLC; and DOES 1 through 10

27     (“Defendants”) and alleges as follows:

28




                           FIRST AMENDED COMPLAINT FOR DAMAGES - 1
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 2 of 12 Page ID #:85




 1                                   JURISDICTION AND VENUE
 2           1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3     violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4           2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5     arising from the same nucleus of operating facts, are also brought under California law,
 6     including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7     54, 54., 54.3 and 55.
 8           3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9     property which is the subject of this action is located in this district, in Norwalk, Los
10     Angeles County, California, and that Plaintiff’s causes of action arose in this district.
11                                              PARTIES
12           4.     Plaintiff is a California resident with a physical disability with substantial
13     limitation in her ability to walk. Plaintiff requires the use of a wheelchair at all times
14     when traveling in public.
15           5.     Defendants are, or were at the time of the incident, the real property owners,
16     business operators, lessors and/or lessees of the real property for EL TACO RICO
17     (“Business”) located at or about 12017 Firestone Blvd., Norwalk, California.
18           6.     The true names and capacities, whether individual, corporate, associate or
19     otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20     who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21     Court to amend this Complaint when the true names and capacities have been
22     ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23     fictitiously named Defendants are responsible in some manner, and therefore, liable to
24     Plaintiff for the acts herein alleged.
25           7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
26     times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27     Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                               FIRST AMENDED COMPLAINT FOR DAMAGES - 2
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 3 of 12 Page ID #:86




 1     the things alleged herein was acting with the knowledge and consent of the other
 2     Defendants and within the course and scope of such agency or employment relationship.
 3           8.     Whenever and wherever reference is made in this Complaint to any act or
 4     failure to act by a defendant or Defendants, such allegations and references shall also be
 5     deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6     and severally.
 7                                   FACTUAL ALLEGATIONS
 8           9.     On or about February 23, 2018, Plaintiff went to the Business. On or about
 9     April 13, 2018, Plaintiff returned to the Business. The Business is a restaurant business
10     establishment, which is open to the public, is a place of public accommodation and
11     affects commerce through its operation.
12           10.    While attempting to enter the Business during each visit, Plaintiff personally
13     encountered a number of barriers that interfered with her ability to use and enjoy the
14     goods, services, privileges, and accommodations offered at the Business. To the extent
15     of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16     limited to, the following:
17                  a.     Defendants failed to comply with the federal and state standards for
18                         the parking space designated for persons with disabilities. Defendants
19                         failed to post required signage such as “Van Access,” “Minimum Fine
20                         $250” or “Unauthorized Parking.”
21                  b.     Defendant failed to maintain the parking space designated for persons
22                         with disabilities to comply with the federal and state standards.
23                         Defendants failed to paint the ground as required.
24                  c.     Defendant failed to maintain the parking space designated for persons
25                         with disabilities to comply with the federal and state standards.
26                         Defendants failed to provide the access aisles with level surface
27                         slopes.
28




                            FIRST AMENDED COMPLAINT FOR DAMAGES - 3
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 4 of 12 Page ID #:87




 1           11.    These barriers and conditions denied Plaintiff the full and equal access to the
 2     Business. Plaintiff wishes to patronize the Business again as it is conveniently located
 3     for Plaintiff. Plaintiff lives about 7 miles away from the Business. However, Plaintiff is
 4     deterred from visiting the Business because her knowledge of these violations prevents
 5     her from returning until the barriers are removed.
 6           12.    Based on the violations, Plaintiff alleges, on information and belief, that
 7     there are additional barriers to accessibility at the Business after further site inspection.
 8     Plaintiff seeks to have all barriers related to her disability remedied. See Doran v. 7-
 9     Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
10           13.    In addition, Plaintiff alleges, on information and belief, that Defendants
11     knew that particular barriers render the Business inaccessible, violate state and federal
12     law, and interfere with access for the physically disabled.
13           14.    At all relevant times, Defendants had and still have control and dominion
14     over the conditions at this location and had and still have the financial resources to
15     remove these barriers without much difficulty or expenses to make the Business
16     accessible to the physically disabled in compliance with ADDAG and Title 24
17     regulations. Defendants have not removed such barriers and have not modified the
18     Business to conform to accessibility regulations.
19                                     FIRST CAUSE OF ACTION
20         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
21           15.    Plaintiff incorporates by reference each of the allegations in all prior
22     paragraphs in this complaint.
23           16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
24     shall be discriminated against on the basis of disability in the full and equal enjoyment of
25     the goods, services, facilities, privileges, advantages, or accommodations of any place of
26     public accommodation by any person who owns, leases, or leases to, or operates a place
27     of public accommodation. See 42 U.S.C. § 12182(a).
28           17.    Discrimination, inter alia, includes:



                             FIRST AMENDED COMPLAINT FOR DAMAGES - 4
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 5 of 12 Page ID #:88




 1                a.    A failure to make reasonable modification in policies, practices, or
 2                      procedures, when such modifications are necessary to afford such
 3                      goods, services, facilities, privileges, advantages, or accommodations
 4                      to individuals with disabilities, unless the entity can demonstrate that
 5                      making such modifications would fundamentally alter the nature of
 6                      such goods, services, facilities, privileges, advantages, or
 7                      accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8                b.    A failure to take such steps as may be necessary to ensure that no
 9                      individual with a disability is excluded, denied services, segregated or
10                      otherwise treated differently than other individuals because of the
11                      absence of auxiliary aids and services, unless the entity can
12                      demonstrate that taking such steps would fundamentally alter the
13                      nature of the good, service, facility, privilege, advantage, or
14                      accommodation being offered or would result in an undue burden. 42
15                      U.S.C. § 12182(b)(2)(A)(iii).
16                c.    A failure to remove architectural barriers, and communication barriers
17                      that are structural in nature, in existing facilities, and transportation
18                      barriers in existing vehicles and rail passenger cars used by an
19                      establishment for transporting individuals (not including barriers that
20                      can only be removed through the retrofitting of vehicles or rail
21                      passenger cars by the installation of a hydraulic or other lift), where
22                      such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
23                d.    A failure to make alterations in such a manner that, to the maximum
24                      extent feasible, the altered portions of the facility are readily
25                      accessible to and usable by individuals with disabilities, including
26                      individuals who use wheelchairs or to ensure that, to the maximum
27                      extent feasible, the path of travel to the altered area and the
28                      bathrooms, telephones, and drinking fountains serving the altered



                         FIRST AMENDED COMPLAINT FOR DAMAGES - 5
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 6 of 12 Page ID #:89




 1                         area, are readily accessible to and usable by individuals with
 2                         disabilities where such alterations to the path or travel or the
 3                         bathrooms, telephones, and drinking fountains serving the altered
 4                         area are not disproportionate to the overall alterations in terms of cost
 5                         and scope. 42 U.S.C. § 12183(a)(2).
 6           18.    Where parking spaces are provided, accessible parking spaces shall be
 7     provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
 8     eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
 9     (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
10     Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
11     be van parking space. 2010 ADA Standards § 208.2.4.
12           19.    Under the ADA, the method and color of marking are to be addressed by
13     State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
14     Building Code (“CBC”), the parking space identification signs shall include the
15     International Symbol of Accessibility. Parking identification signs shall be reflectorized
16     with a minimum area of 70 square inches. Additional language or an additional sign
17     below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
18     parking space identification sign shall be permanently posted immediately adjacent and
19     visible from each parking space, shall be located with its centerline a maximum of 12
20     inches from the centerline of the parking space and may be posted on a wall at the
21     interior end of the parking space. See CBC § 11B-502.6, et seq.
22           20.    Moreover, an additional sign shall be posted either in a conspicuous place at
23     each entrance to an off-street parking facility or immediately adjacent to on-site
24     accessible parking and visible from each parking space. The additional sign shall not be
25     less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
26     letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
27     designated accessible spaces not displaying distinguishing placards or special license
28




                            FIRST AMENDED COMPLAINT FOR DAMAGES - 6
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 7 of 12 Page ID #:90




 1     plates issued for persons with disabilities will be towed always at the owner’s expense…”
 2     See CBC § 11B-502.8, et seq.
 3           21.    Here, Defendants failed to provide signs stating “Minimum fine $250” or
 4     “Van Accessible.” Moreover, Defendants failed to provide the additional sign with the
 5     specific languages stating “Unauthorized vehicles parked in designated accessible spaces
 6     not displaying distinguishing placards or special license plates issued for persons with
 7     disabilities will be towed always at the owner’s expense…”
 8           22.    For the parking spaces, access aisles shall be marked with a blue painted
 9     borderline around their perimeter. The area within the blue borderlines shall be marked
10     with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
11     with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
12     be painted on the surface within each access aisle in white letters a minimum of 12 inches
13     (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
14     11B-502.3.3.
15           23.    Here, Defendants failed to properly maintain the access aisles as there was
16     no “NO PARKING” painted on the parking surface.
17           24.    Under the 1991 Standards, parking spaces and access aisles must be level
18     with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
19     Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
20     shall be part of an accessible route to the building or facility entrance and shall comply
21     with 4.3. Two accessible parking spaces may share a common access aisle. Parked
22     vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
23     and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
24     directions. 1991 Standards § 4.6.3.
25           25.    Here, the access aisles are not level with the parking spaces. Under the 2010
26     Standards, access aisles shall be at the same level as the parking spaces they serve.
27     Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
28     to be nearly level in all directions to provide a surface for transfer to and from vehicles.”



                            FIRST AMENDED COMPLAINT FOR DAMAGES - 7
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 8 of 12 Page ID #:91




 1     2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted. 2010
 2     Standards § 502.4. Here, the failure to provide level parking is a violation of the law.
 3           26.    A public accommodation shall maintain in operable working condition those
 4     features of facilities and equipment that are required to be readily accessible to and usable
 5     by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
 6     maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
 7     violation of Plaintiff’s rights under the ADA and its related regulations.
 8           27.    The Business has denied and continues to deny full and equal access to
 9     Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
10     discriminated against due to the lack of accessible facilities, and therefore, seeks
11     injunctive relief to alter facilities to make such facilities readily accessible to and usable
12     by individuals with disabilities.
13                                  SECOND CAUSE OF ACTION
14                     VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
15           28.    Plaintiff incorporates by reference each of the allegations in all prior
16     paragraphs in this complaint.
17           29.    California Civil Code § 51 states, “All persons within the jurisdiction of this
18     state are free and equal, and no matter what their sex, race, color, religion, ancestry,
19     national origin, disability, medical condition, genetic information, marital status, sexual
20     orientation, citizenship, primary language, or immigration status are entitled to the full
21     and equal accommodations, advantages, facilities, privileges, or services in all business
22     establishments of every kind whatsoever.”
23           30.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
24     or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
25     for each and every offense for the actual damages, and any amount that may be
26     determined by a jury, or a court sitting without a jury, up to a maximum of three times the
27     amount of actual damage but in no case less than four thousand dollars ($4,000) and any
28




                             FIRST AMENDED COMPLAINT FOR DAMAGES - 8
     Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 9 of 12 Page ID #:92




 1     attorney’s fees that may be determined by the court in addition thereto, suffered by any
 2     person denied the rights provided in Section 51, 51.5, or 51.6.
 3           31.    California Civil Code § 51(f) specifies, “a violation of the right of any
 4     individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 5     shall also constitute a violation of this section.”
 6           32.    The actions and omissions of Defendants alleged herein constitute a denial
 7     of full and equal accommodation, advantages, facilities, privileges, or services by
 8     physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
 9     Defendants have discriminated against Plaintiff in violation of California Civil Code §§
10     51 and 52.
11           33.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
12     difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
13     damages as specified in California Civil Code §55.56(a)-(c).
14                                    THIRD CAUSE OF ACTION
15                  VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
16           34.    Plaintiff incorporates by reference each of the allegations in all prior
17     paragraphs in this complaint.
18           35.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
19     entitled to full and equal access, as other members of the general public, to
20     accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
21     and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
22     railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
23     of transportation (whether private, public, franchised, licensed, contracted, or otherwise
24     provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
25     places of public accommodations, amusement, or resort, and other places in which the
26     general public is invited, subject only to the conditions and limitations established by
27     law, or state or federal regulation, and applicable alike to all persons.
28




                             FIRST AMENDED COMPLAINT FOR DAMAGES - 9
 Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 10 of 12 Page ID #:93




 1         36.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 2   corporation who denies or interferes with admittance to or enjoyment of public facilities
 3   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 4   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 5   the actual damages, and any amount as may be determined by a jury, or a court sitting
 6   without a jury, up to a maximum of three times the amount of actual damages but in no
 7   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 8   determined by the court in addition thereto, suffered by any person denied the rights
 9   provided in Section 54, 54.1, and 54.2.
10         37.    California Civil Code § 54(d) specifies, “a violation of the right of an
11   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
12   constitute a violation of this section, and nothing in this section shall be construed to limit
13   the access of any person in violation of that act.
14         38.    The actions and omissions of Defendants alleged herein constitute a denial
15   of full and equal accommodation, advantages, and facilities by physically disabled
16   persons within the meaning of California Civil Code § 54. Defendants have
17   discriminated against Plaintiff in violation of California Civil Code § 54.
18         39.    The violations of the California Disabled Persons Act caused Plaintiff to
19   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
20   statutory damages as specified in California Civil Code §55.56(a)-(c).
21                                FOURTH CAUSE OF ACTION
22                                UNFAIR COMPETITION ACT
23         40.    Plaintiff incorporates by reference each of the allegations in all prior
24   paragraphs in this complaint.
25         41.    Defendants have engaged in unfair competition, unfair or fraudulent
26   business practices, and unfair, deceptive, untrue or misleading advertising in violation of
27   the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
28




                          FIRST AMENDED COMPLAINT FOR DAMAGES - 10
 Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 11 of 12 Page ID #:94




 1          42.    Defendants engage in business practices and policies that create systemic
 2   barriers to full and equal access for people with disability in violation of state and federal
 3   law.
 4          43.    The actions and omissions of Defendants are unfair and injurious to
 5   Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
 6   unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
 7   provided with goods and services provided to other consumers. Plaintiff seeks relief
 8   necessary to prevent Defendants’ continued unfair business practices and policies and
 9   restitution of any month that Defendants acquired by means of such unfair competition,
10   including profits unfairly obtained.
11                                   FIFTH CAUSE OF ACTION
12                                          NEGLIGENCE
13          44.    Plaintiff incorporates by reference each of the allegations in all prior
14   paragraphs in this complaint.
15          45.    Defendants have a general duty and a duty under the ADA, Unruh Civil
16   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
17   to the Plaintiff.
18          46.    Defendants breached their duty of care by violating the provisions of ADA,
19   Unruh Civil Rights Act and California Disabled Persons Act.
20          47.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
21   has suffered damages.
22
23                                     PRAYER FOR RELIEF
24          WHEREFORE, Plaintiff respectfully prays for relief and judgment against
25   Defendants as follows:
26          1.     For preliminary and permanent injunction directing Defendants to comply
27   with the Americans with Disability Act and the Unruh Civil Rights Act;
28




                          FIRST AMENDED COMPLAINT FOR DAMAGES - 11
 Case 2:18-cv-04439-FMO-AFM Document 22 Filed 10/30/18 Page 12 of 12 Page ID #:95




 1         2.     Award of all appropriate damages, including but not limited to statutory
 2   damages, general damages and treble damages in amounts, according to proof;
 3         3.     Award of all reasonable restitution for Defendants’ unfair competition
 4   practices;
 5         4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
 6   action;
 7         5.     Prejudgment interest pursuant to California Civil Code § 3291; and
 8         6.     Such other and further relief as the Court deems just and proper.
 9
10                              DEMAND FOR TRIAL BY JURY
11         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
12   demands a trial by jury on all issues so triable.
13
14   Dated: October 25, 2018                 SO. CAL. EQUAL ACCESS GROUP
15
16
17                                           By:   _/s/ Jason Yoon_______________
                                                   Jason Yoon, Esq.
18                                           Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28




                          FIRST AMENDED COMPLAINT FOR DAMAGES - 12
